DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-11 is because the cited prior art does not teach an inspection device, inspection assistance method or computer-readable non-transitory recording medium that includes when an imaging time of the image data is within a predetermined time range with reference to an acceptance time of the information, and an inspection target indicated by the accepted information matches an inspection target recognized from the acquired image data, recording information about an inspection result of the inspection target and information about the inspection target in association with each other.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US Patent Application Publication 2019/0096138 to Bare et al. teaches augmented reality discrepancy determination and reporting.
US Patent Application Publication 2018/0049028 to Tali et al. teaches authenticating an individual’s geo-location that verifies an image was taken at a given time (par. 89).
US Patent Application Publication 2014/0252086 to Talley teaches compliance tracking.
US Patent Application Publication 2005/0265584 to Dobson et al. teaches imaging systems and methods that verifies that an object was there at a particular time (par. 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL L BARBEE whose telephone number is (571)272-2212. The examiner can normally be reached M-F: 9-5:30..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MANUEL L BARBEE/Primary Examiner, Art Unit 2864